61 F.3d 901
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William L. FISHER, Claimant-Appellant,and5.382 Acres of Land, Located in Town Creek Estates, TractNo. 12, Section No. 2, Franklin County, Virginia, All thatCertain Tract or Parcel of Land, together with theImprovements thereon Located, Lying and Being in the BlueRidge District of Franklin County, Virginia, Located on a50-foot right of way off State Route 605, near Town CreekPrimitive Baptist Church, Tract No. 12 Sec. 2, Defendant,Eustacia L. Fisher, formerly Eustacia L. Horsley;  Garry L.Hazelwood;  Darlene B. Hazelwood, Claimants.
No. 95-1020.
United States Court of Appeals, Fourth Circuit.
Submitted June 22, 1995.Decided July 28, 1995.

William L. Fisher, Appellant Pro Se.  Joseph William Hooge Mott, Assistant United States Attorney, Roanoke, VA, for Appellee.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing him as a claimant in civil forfeiture proceedings for lacking standing and denying his motion for reconsideration.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.*  United States v. Fisher, No. CA-94-185-R (W.D.Va. Nov. 30, Dec. 9 & Dec. 19, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Appellant's motion for a transcript of the forfeiture proceedings